DETAILED ACTION
This Office Action incorporates an Examiner's Amendment, a Rejoinder, and Reasons For Allowance.

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/20/2021 has been entered.

The present application is being examined under the pre-AIA  first to invent provisions. 

The application has pending claim(s) 2, 4, 6-10, 22, 24, 26-30, and 33-38 (withdrawn claims 33-34 and 37 are withdrawn from further discussions).

Applicant’s arguments, see page 8, filed 5/20/2021, with respect to claims 2, 4, 6-10, 22, 24, 26-30, 35-36, and 38 have been fully considered [in combination with the Patent Trial and Appeal Board’s Decision of April 12, 2021] and are persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joshua L. Davenport (Reg. No. 72,756) on June 8, 2021.

	The application has been amended as follows:
	For claim 33 on pages 6-7 of the Applicant’s Request for Continued Examination (RCE) dated 5/20/2021:
	1.  Please replace -- determining, by the computing device, a relationship strength -- at line 5 with “determining, by the computing device and based at least in part on the descriptive data, a relationship strength”.
2.  Please replace -- wherein the first segment words comprise one or more words -- at lines 6-7 with “wherein the first segment words comprise a plurality of words”.
3.  Please replace -- determining, by the computing device, based on the relationship strength, and based on a commercial break, prior to the second segment, satisfying a threshold distance with respect to the first segment, that -- at lines 9-11 with 

	For claim 34 on page 7 of the Applicant’s Request for Continued Examination (RCE) dated 5/20/2021:
	1.  Please replace -- based on the comparing -- at line 5 with “based on the iteratively comparing”.















Election/Restrictions [Rejoinder]
Claims 2, 4, 6-10, 22, 24, 26-30, and 33-38 are allowable. The restriction requirement among inventions I, II, and III, as set forth in the Office action mailed on 6/14/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/14/2017 is withdrawn and Inventions I, II, and III are rejoined.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.







REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 2, 4, 6-10, 22, 24, 26-30, and 33-38 (now renumbered as 1-20, for issue) are allowed.
Independent claim 2 (now renumbered as claim 1, for issue) respectively recites the limitations of: determining, by the computing device, that a commercial break, prior to the second segment, satisfies a threshold distance with respect to the first segment words; determining, by the computing device, and based at least in part on the comparing and the commercial break satisfying the threshold distance, that the first segment words are descriptive of the second segment; determining, by the computing device and based on the determining that the first segment words are descriptive of the second segment, the first segment words as a candidate descriptor of the second segment; and storing, in memory, an indication of an association between the candidate descriptor and the second segment.
Similarly, independent claim 22 (now renumbered as claim 10, for issue) respectively recites similar limitations.
Independent claim 33 (now renumbered as claim 18, for issue) respectively recites the limitations of: determining, by the computing device, based on a commercial break, prior to the second segment, satisfying a threshold distance with respect to the first segment words, and based on the relationship strength exceeding a minimum threshold, that the first segment words are descriptive of the second segment; assigning, by the computing device and based on the determining that the first segment words are descriptive of the second segment, the first segment words as a candidate 
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Lau (US 2012/0303643 A1, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) discloses text alignment generates a descriptor.  However, Lau does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 8, 2021